Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			STATUS OF THE CLAIMS
Prosecution on the merits of this application is reopened on claims 42-50 which are considered unpatentable for the reasons indicated below: 
Applicant is advised that the Notice of Allowance mailed 10-8-21 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42 - 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hutteau et al. (“Physiochemical properties of sweeteners in artificial saliva and determination of a hydrophobicity scale for some sweetener”). 
nd column under Results and Discussion).  The reference discloses that saliva A contains, in particularly, NaCl, KCl and CaCl2 in particular amounts ( page 200, under Artificial saliva, and “Results and Discussion, page 200, page 205, Conclusion) .  A sweetener, such as fructose or sucrose or artificial sweeteners can be used in solution with the mineral salts (page 201, under Physicochemical properties…, col. 2).  Hutteau et al. teaches that the salts of the saliva composition include: MgCl2, CaCl2 and optionally KCl2.  The cation present in MgCl2 is a magnesium ion that is represented as Mg2+ and the anion present is a chloride ion that is represented by Cl-.  Since a composition and its function cannot be separated, the teaching of MgCl2 reads on the specifically claimed first taste modulator.  The cation present in CaCl2 is a calcium ion that is represented as Ca2+ and there are two chloride ions that is represented by Cl-.  Since a composition and its function cannot be separated, the teaching of CaCl2 reads on the specifically claimed first taste modulator.  

Claim 42 differs from the reference in that the taste modulator composition “consists essentially of Mg, Ca”, and K (optionally)”and in the particular amounts of sweetener and taste modulators and in the use of NaCl .     MPEP 2111.03(III) already states that “The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. 
It is not known in this case, if the use of NaCl “affects the basic and novel characteristics” of the composition.  In addition, the claim is an open, comprising claim as in “A product comprising”, which does not exclude the use of NaCl.  Also, Applicants’ specification teaches that NaCl can be a taste modulator (0065). 
As to the amounts of caloric and non-caloric sweeteners in the composition.  Hutteau et al. discloses the use of a 10% solution of sweeteners in water and CaCl2   or 1% intense sweeteners  (Fig. 1 and fig. 3, ).   The reference discloses CaCl in aqueous solution in Table I.  T In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a product containing sweeteners and taste modulators, properties such as amounts of sweetener and taste modulators with Mg, Ca and K cations are important.  It appears that the precise ingredients as well as their proportions modulate the taste characteristics of the particular sweetening 
The amount of other sweeteners depends on the type of sugars or sweeteners in the composition whose taste is being modulated. However, it is recognized by the Examiner that the purpose of Hutteau et al. was to determine physiochemical properties of sweeteners in artificial saliva and the influence of salts and proteins in saliva with sweeteners has been correlated such that the salts such as KCl, NaCl, and MgCl2 modifies the type of hydration of sugars and polyols and has a detergent effect on sweet solutions. Nevertheless while testing the artificial saliva which is equivalent to applicant’s taste modulator with the sugars, resulted in the product of Claim 42 as written, as to applicant’s salt concentrations although not expressed in mM units, applicants are reminded that the USPTO does not have any testing facilities to actually verify the solution chemistries and the artificial saliva and sweeteners, however  making a solution such as claimed by applicants having the artificial saliva composition as taught in Hutteau et al. would have been well within the purview of a the artisan familiar with solution chemistry absent criticality. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the 
	Claim 43 requires that the product is a beverage or food or nutraceutical or a concentrated sweetener.  Hutteau et al. teaches a saliva, which contains electrolytes as noted in the “Artificial saliva” section of the reference on page 200.  Official Notice is taken that, absent evidence to the contrary, electrolytic solutions are known in beverages, such as sports drinks.  Therefore, it would have been obvious to use known electrolytes for their known function of affecting the taste of sweeteners in beverages as shown by Hutteau et al.  and their function of regulating various functions, such a hydration and blood acid balance in the body.  
	Claim 44 requires that the product is a beverage and claim 45 that it is a carbonated beverage.  However, such products are known types of beverages, 
	Beverages as above are of course foods, as in claim 46, and foods are commonly fortified with the claimed minerals (electrolytes), and would have performed the same function of modulating taste depending on the ingredients in the food. 
	Claim 47 is to a concentrated sweetener, and claim 48 to various types of sweeteners, and claim 49 to natural HP sweeteners, and claim 50 to rebaudiosides of stevia.  However, the reference discloses the effects of saliva salts as claimed on the physiochemistry of sugars and polyols, in particularly CaCl2 (page 200, last paragraph, 2nd column).  Saliva A contained 1% of saliva salts and sugars, polyols and artificial sweeteners  (page 201, 2rd paragraph,Physiochemical properties).  Therefore, as it was known to make compositions with artificial sweeteners, in particularly, and it was known to modulate the taste of sweeteners as disclosed by Hutteau et al. , it would have been obvious to use the electrolytes in compositions with the claimed sugars and sweeteners  in order to improve the taste of the sweeteners.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                        12-10-2021 HFH                   

/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793